Title: To George Washington from Brigadier General George Clinton, 23 July 1776
From: Clinton, George
To: Washington, George



Sir
Fort-MontGomery [N.Y.] 23d July 1776

I am favoured with your Excellency’s Commands of the 17th Instant and am happy to find the Measures taken here for the Reception of the Enemys Shipping approved. Yesterday some of the Carpenters from Poughkeepsie arrived at this Place with the Fire-Rafts—They are constructed on the Plan lately transmitted to your Excellency by my Brother—We are busy preparing & hope to be able Tomorrow or next Day to draw them across the River; tho I fear we will be put to great Difficulty in procuring Anchors Cables &ca for securing them. The Combustible

Matter with which they are filled will I apprehend hardly be quick enough for want of Spirits of Turpentine & Salt Petre. We have neither & I dont know where to apply for or how to procure these necessary Articles. Shoud the Enemy ever attempt to gain Possession of this Fortress by Land with equal Numbers only we are in a bad Situation to defend it. The Hill on the South Side of Poplopen’s Kill & not above 1/7 of a Mile distant over looks us. Every Gun almost in our Battery lays in open view of it—It is accessable to the Enemy from a Landing that we cannot Command with our Batteries by a Road along which Field Pieces may easilly be brought up—We must for the safety of these Works keep a large Body of Men there shoud the Enemy attempt landing if no Works are erected—If fortified a less Number will hold the Ground annoy the Enemy’s Shipping, and render us safe from that Quarter or any Attempt by Land. Indeed it is the Spot where the first Works shou’d in my Poor Judgment have been made—Mr Jay Messrs Livingston’s Tappen & Yates a Committee of Provincial Congress lately at this Place are of Opinion with me that this Fortress is by no means safe unless that Height is secured—Genl Fellows & other Officers from the Eastward are all of the same Oppinion—They advised me to begin some small Works there, I have laid such out as well as I know how And the Militia are employed in making Facines and other necessary Preparations which are not attended with any public Expence; But I cant think of doing any Thing more than making a small Breast Work for Musquetry until I receive your Excellency’s Orders on this Head especially as there may be good Reasons against erecting any such Works which from my want of Military Knowledge dont occur to me—A few Cannon wou’d serve them And these I think may be spared from other Fortifications here where they cannot be so serviceable.
I find large Arrears due to the few Artificers Carters &ca employed in compleating these Works—Since the Commissioners of Congress were dismissed I believe there has not been any Money furnished the Commanding Officer for that Purpose—They are uneasy discontented & in my Opinion do not half Work—We dare not drive them til able to pay them & are oblidged to use our own private Cash & Credit to prevent their Leaving us which they threaten & we cant as yet do without them.

Nothing of any great Importance has happen’d since my last—On the 16th Instant the Enemys Shipping came under way & proceeded up the River opposite the Stores at Haverstraw about 8 Miles above where they first lay Opposite Tarry Town—they discharged a few Shot at the Houses on the West Shore without doing any Damage. I went down there next Day caused the Goods to be removed out of the Stores & the Cattle Sheep &ca contiguous the Shore to Places of safety & ordered 180 Militia under a prudent Officer to protect that Neighbourhood & prevent the Enemy getting any Supplies—In the Afternoon a Tender Sloop made Sail & run up within full view & long Shot of Our Battery sounding the River carefully as she beat up—We gave her a 32 pounder which hit her; She put about & fell down to the Shipping plundering a small House on her Return near the Shore before our People coud possibly get there—The 17th Instant The Rose Capt. Wallace & the same Tender came under Sail—The Tender soon after endeavouring to cover a Barge in Shore at which our People were firing run aGround & did not get off before Evening—The Rose proceeded up within three Miles of this—plundered a poor Mans House & set it on Fire—Capt. Wallace headed the Party who committed this little Robery; his Share of the Plunder was A Handkerchief full of Sallet & a Pigg so very Poor that a Crow woud scarcely deign to eat it—The House stood single under a Mountain & we thought the Poverty of the Owner woud be a sufficient Protection tho’ we had a Party not far distant but they were not able to arrive Time enough to prevent the Mischief. Their being able to move from a Place so much quicker by Watter than we can by Land is much against us—However I think I have my Party so disposed of now as to prevent effectually any Mischief in future—The Rose fell down in the Evening near to where the Tender run aGround & the next Day the Phenix moved up to her so that they now all lay about 5 or 6 Miles below us—A Deserter swam on Shore from the Rose a few Nights ago I directed Colos. Nicolls & Hays to take & transmit to your Excellency his Examination which I hope you have recd. he was a Volluntier in our Service last Summer was taken on Board of one of our Privateers last Winter by the Rose is now here & well known by our Artillery Officer & People—I am very Apprehensive that the Enemy’s

Shipping (from their moving up so near us & other little Circumstances) mean to take the Advantage of a Dark Night & Slip by us—The Shores are high & bold & the navigation of course safe & Easy—To prevent this I keep out an advanced Guard every Night on the extreme Point in View about 2½ Miles below Our Works properly prepared to kindle up a large light Fire on the Shipping’s heaving in Sight; I have also on the Shore opposite the Battery for a considerable distance up & down the River large Piles of dry Brush & Wood mixt with leaves & the best Combustible Matter I can procure with proper Persons to set them on Fire upon the Signals being given from the first Point; So that by having them between us & those Lights we will be able to play upon them with great Advantage while our Shore will be thereby darkned to them.
The Militia from New England on the opposite Shore have lately applied to our Congress at White Plains for Leave to return Home—They referred the Matter to a Council of Warr to be held here & yesterday Genl Fellows & other Officers attended on that Business—The Result was that all shoud be dismissed but 300 who were to continue to defend the Shore. I think that Number sufficient.
I am sorry to trouble your Excellency with so long a Letter I am induced to give you so particular an Account of the Motions of the Enemy here that by comparing them with their Movements below some Judgment may perhaps be formed of their Designs while Diffidence of my own Judgment in Military Opperations leads me to inform your Excellency of every little Step we have taken these Considerations I hope will appolegize for my being so prolix—I am with the highest Respect Your Excellency’s Most Obedt Servt

Geo. Clinton


P.S. Since writing the above Messrs Livingston Van Zandt & Lawrence arived here to consult upon the most adviseable Way of fixing a Chain aCross the River & to view the Shores—The Ship Carpenters at Poughkeepsie are making more Rafts & other Matters advised by the Committee of Congress.
The Bearer may be trusted with your Excellencys Commands for this Post.

